Exhibit 10.2

Execution Version

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

Dated as of June 2, 2020

 

 



--------------------------------------------------------------------------------

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of June 2,
2020 (this “Agreement”) and effective as of the date provided in Section 3.17,
is made between RenaissanceRe Holdings Ltd., a company formed under the laws of
Bermuda (together with its successors and permitted assigns, the “Company”), and
State Farm Mutual Automobile Insurance Company, a mutual insurance company
formed under the laws of Illinois (the “Stockholder”).

 

A.

The Company and the Stockholder entered into an Investment Agreement, dated as
of October 30, 2018 (the “Original Investment Agreement”), providing for, among
other things, the issuance to the Stockholder of certain securities of the
Company and entered into a Registration Rights Agreement of even date therewith
(the “Registration Rights Agreement”);

 

B.

The Company and the Stockholder entered into an Investment Agreement, dated as
of June 2, 2020 (the “New Investment Agreement”, and together with the Original
Investment, the “Investment Agreements”), providing for, among other things, the
issuance to the Stockholder of certain additional securities of the Company.

 

C.

On the Closing Dates (as defined in the Investment Agreements), pursuant to the
respective Investment Agreements, the Stockholder acquired from the Company the
Shares (as defined in the respective Investment Agreements).

 

D.

The Company and the Stockholder desire to amend and restate the Registration
Rights Agreement pursuant to this Agreement to establish certain terms and
conditions concerning the Stockholder’s and other Investors’ relationships with
and investments in the Company, including the registration rights for
Registrable Securities set forth in this Agreement.

 

E.

Capitalized terms used in this Agreement are used as defined in Section 3.16.

Now, therefore, the parties hereto agree as follows:

ARTICLE I

REGISTRATION RIGHTS

1.1    Shelf Registrations.

(a)    Shelf Registration. No later than the date that is ten (10) days prior to
the Restricted Period Termination Date, in the case of a Shelf Registration
Statement that is an Automatic Shelf Registration Statement, or sixty (60) days
prior to the Restricted Period Termination Date, in the case of a Shelf
Registration Statement other than an Automatic Shelf Registration Statement, the
Company shall prepare and file with the SEC a Shelf Registration Statement (or a
post-effective amendment to the previously filed Shelf Registration Statement)
covering the resale by the Investors of all Registrable Securities held by the
Investors. If permitted under the Securities Act, such Shelf Registration
Statement shall be an Automatic Shelf Registration Statement. The Shelf
Registration shall provide for the resale of such Registrable Securities from
time to time by and pursuant to any method or combination of methods legally
available to the Investors (including, without limitation, an underwritten

 

-1-



--------------------------------------------------------------------------------

offering, a direct sale to purchasers, a sale to or through brokers, dealers or
agents, a sale over the internet, block trades, derivative transactions with
third parties, sales in connection with short sales and other hedging
transactions). The Company shall comply with all applicable provisions of Law
with respect to the disposition of all Registrable Securities covered by such
Shelf Registration Statement in accordance with the methods of disposition of
which the Stockholder and the other Investors have notified the Company prior to
the filing by the Company of the applicable Shelf Registration Statement.

(b)    Effectiveness. The Company shall use its commercially reasonable efforts
to (i) cause the Shelf Registration Statement filed pursuant to Section 1.1(a)
to be declared effective by the SEC or otherwise become effective under the
Securities Act as promptly as practicable after the filing thereof but in no
event later than the Restricted Period Termination Date and (ii) keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and useable for the resale of Registrable Securities covered by
such Shelf Registration Statement, including by filing successive replacement or
renewal Shelf Registration Statements upon the expiration of such Shelf
Registration Statement, until the earlier of (a) such time as there are no
Registrable Securities remaining and (b) the third anniversary of the effective
date of the Shelf Registration Statement.

(c)    Additional Selling Shareholders. At any time and from time to time when a
Shelf Registration Statement is effective, if the Stockholder or any other
Investor requests that the Stockholder or any other Investor be added as a
selling shareholder in such Shelf Registration Statement, the Company shall as
promptly as practicable amend or supplement the Shelf Registration Statement to
cover such additional Investor.

(d)    Right to Effect Shelf Take-Down. The Stockholder and each other Investor
shall be entitled, at any time and from time to time when a Shelf Registration
Statement is effective, subject to Section 2.1, to sell any or all of the
Registrable Securities covered by such Shelf Registration Statement (a “Shelf
Take-Down”).

(e)    Underwritten Shelf Take-Downs. The Stockholder or any other Investor
intending to effect a Shelf Take-Down shall be entitled to request, by written
notice to the Company (an “Underwritten Shelf Take-Down Notice”), that the Shelf
Take-Down be an underwritten offering (an “Underwritten Shelf Take-Down”). The
Underwritten Shelf Take-Down Notice shall specify the number of Registrable
Securities intended to be offered and sold by the Stockholder and/or other
Investor(s) pursuant to the Underwritten Shelf Take-Down. The Company shall
amend or supplement the Shelf Registration as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the
Underwritten Shelf Take-Down. The Company will pay all Registration Expenses
incurred in connection with any registration or underwritten offering requested
in accordance with this Agreement. The Company shall not be required to
facilitate an Underwritten Shelf Take-Down unless the aggregate gross proceeds
from such offering are reasonably expected to be at least the lesser of
(x) one-hundred million dollars ($100 million) and (y) the aggregate gross
proceeds (not less than $50 million) reasonably expected from an Underwritten
Shelf Take-Down of the total number of Registrable Securities then held by the
Stockholder or any other Investors. The Company shall not be required to effect
more than two (2) Underwritten Shelf Take-Downs under this Agreement.

 

-2-



--------------------------------------------------------------------------------

(f)    Selection of Underwriters. In connection with any such underwritten
offering, the Stockholder or any other Investor requesting such underwritten
offering shall have the right to select the investment banking firm(s) and
manager(s) to administer such underwritten offering, subject to the approval of
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed). For such underwritten offering, the Company will have the right to
appoint one co-lead manager that shall not serve in the capacity as a
bookrunning underwriter.

(g)    Non-Underwritten Shelf Take-Down. If the Stockholder or any other
Investor desires to initiate an offering or sale of all or part of the
Stockholder’s or any other Investor’s Registrable Securities that does not
constitute an Underwritten Shelf Take-Down (a “Non-Underwritten Shelf
Take-Down”), the Stockholder or such other Investor shall so indicate in a
written notice (a “Non-Underwritten Shelf Take-Down Notice”) delivered to the
Company no later than three (3) Business Days (or in the event any amendment or
supplement to a Shelf Registration Statement is necessary, no later than ten
(10) Business Days) prior to the expected date of such Non-Underwritten Shelf
Take-Down, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Underwritten Shelf
Take-Down, (ii) the expected plan of distribution of such Non-Underwritten Shelf
Take-Down and (iii) the action or actions required (including the timing
thereof) in connection with such Non-Underwritten Shelf Take-Down (including the
delivery of one or more share certificates representing Registrable Securities
to be sold in such Non-Underwritten Shelf Take-Down), and, to the extent
necessary, the Company shall file and effect an amendment or supplement to its
applicable Shelf Registration Statement for such purpose as soon as practicable
after receipt of such Non-Underwritten Shelf Take-Down Notice.

1.2    Demand Registrations.

(a)    Right to Demand Registrations. At any time following the Restricted
Period Termination Date, if a Shelf Registration Statement is not available for
an Underwritten Shelf Take-Down, the Stockholder or any other Investor may, by
providing written notice to the Company, request to sell all or a portion of the
Registrable Securities pursuant to a Registration Statement separate from a
Shelf Registration Statement (a “Demand Registration”). Each request for a
Demand Registration (a “Demand Registration Request”) shall specify the number
of Registrable Securities intended to be offered and sold by the Stockholder and
any other Investors pursuant to the Demand Registration and the intended method
of distribution thereof, including whether it is intended to be an underwritten
offering. As promptly as practicable and no later than ten (10) Business Days
after receipt of a Demand Registration Request, the Company shall register all
Registrable Securities that have been requested to be registered in the Demand
Registration Request. The Company shall use its commercially reasonable efforts
to cause the Registration Statement filed pursuant to this Section 1.2(a) to be
declared effective by the SEC or otherwise become effective under the Securities
Act as promptly as reasonably practicable after the filing thereof; provided,
however, that the Registration Statement filed pursuant to this Section 1.2(a)
need not be declared effective prior to the Restricted Period Termination Date.
A Demand Registration shall be effected by way of a Registration Statement on
Form S-3 or any similar short-form registration statement to the extent the
Company is permitted to use such form at such time, and may be effected through
an existing registration statement that is already effective under the
Securities Act, or through a post-effective amendment or supplement to any such
Registration Statement or other registration statement.

 

-3-



--------------------------------------------------------------------------------

(b)    Number of Demand Registrations. The Stockholder and the other Investors
shall be collectively entitled to request up to a total of two (2) Demand
Registrations (each of which shall, if it is an underwritten registration,
reduce the number of available Underwritten Shelf Take-Downs pursuant to
Section 1.1(e), and, vice versa, each Underwritten Shelf Take-Down shall reduce
the number of available Demand Registrations that are underwritten
registrations); provided, however, that a registration shall not count as a
Demand Registration for this purpose unless and until the Stockholder and the
other Investors are able to register and sell at least 75% of the Registrable
Securities requested to be included in such registration; provided, that the
Company shall not be required to comply with a Demand Registration unless the
aggregate gross proceeds from such offering are reasonably expected to be at
least the lesser of (x) one-hundred million dollars ($100 million) and (y) the
aggregate gross proceeds (not less than $50 million) reasonably expected from an
Underwritten Shelf Take-Down of the total number of Registrable Securities then
held by the Stockholder or any other Investors.

(c)    Withdrawal. An Investor may, by written notice to the Company, withdraw
its Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of notices
from all applicable Investors to such effect, the Company shall cease all
efforts to seek effectiveness of the applicable Registration Statement, unless
the Company intends to effect a primary offering of securities pursuant to such
Registration Statement. Any withdrawn Registration Statement shall not count
against the limitation on the number of such Investor’s Demand Registrations set
forth in Section (b).

(d)    Selection of Underwriters. If a Demand Registration is an underwritten
offering, the Stockholder or any other Investor requesting such underwritten
offering shall have the right to select the investment banking firm(s) and
manager(s) to administer such underwritten offering, subject to the approval of
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed). For such underwritten offering, the Company will have the right to
appoint one co-lead manager that shall not serve in the capacity as a
bookrunning underwriter.

1.3    Inclusion of Other Securities; Priority. The Company shall not include in
any Demand Registration or Shelf Take-Down any securities that are not
Registrable Securities without the prior written consent of the Investors
participating in such Demand Registration or Shelf Take-Down (such consent not
to be unreasonably withheld, conditioned or delayed). If a Demand Registration
or Shelf Take-Down involves an underwritten offering and the managing
underwriters of such offering advise the Company and the Investors in writing
that, in their opinion, the number of Equity Securities proposed to be included
in such Demand Registration or Underwritten Shelf Take-Down, including all
Registrable Securities and all other Equity Securities proposed to be included
in such offering, exceeds the number of Equity Securities that can reasonably be
expected to be sold in such offering without adversely affecting the success of
the offering (including the price, timing or distribution of the securities to
be sold in such offering), the Company shall include in such Demand Registration
or Underwritten Shelf Take-Down: (i) first, the Registrable Securities proposed
to be sold by Investors (and, if applicable, Other Stockholders) in such
offering; and (ii) second, any Equity Securities proposed to be included therein
by any other Persons (including Equity Securities to be sold for the account of
the Company and/or any other holders of Equity Securities), allocated, in the
case of

 

-4-



--------------------------------------------------------------------------------

this clause (ii), among such Persons in such manner as the Company may
determine. If more than one Investor (and, if applicable, Other Stockholders) is
participating in such Demand Registration or Underwritten Shelf Take-Down and
the managing underwriters of such offering determine that a limited number of
Registrable Securities may be included in such offering without reasonably being
expected to adversely affect the success of the offering (including the price,
timing or distribution of the securities to be sold in such offering), then the
Registrable Securities that are included in such offering shall be allocated pro
rata among the participating Investors (and, if applicable, Other Stockholders)
on the basis of the number of Registrable Securities initially requested to be
sold by each such Investor (and, if applicable, Other Stockholders) in such
offering.

1.4    Restrictions on Registration.

(a)    Right to Defer or Suspend Registration. The Company may, at its option,
(x) defer, suspend or delay any Demand Registration or (y) require the
Stockholder and the other Investors to suspend any offerings of Registrable
Securities (including any Underwritten Shelf Take-Down) pursuant to a
Registration Statement if the Company determines in good faith (after
consultation with external legal counsel) that proceeding with the filing,
effectiveness or use of any Registration Statement would (A) require the Company
to publicly disclose material non-public information in such Registration
Statement so that it would not be materially misleading, the disclosure of which
(i) would not be required to be made at such time but for the filing,
effectiveness or use of such Registration Statement and (ii) would, in the good
faith judgment of the Company, have a material adverse effect on the Company or
(B) be expected to materially impede, delay or interfere with, or require
premature disclosure of, any pending negotiation or plan of the Company to
effect a merger, acquisition, disposition, financing, reorganization,
recapitalization or other similar transaction. In the case of clause (A), upon
disclosure of such material non-public information, the Company shall (x) notify
the Stockholder and the other Investors whose Registrable Securities are
included in the Registration Statement; (y) terminate any deferment or
suspension it has put into effect; and (z) take such actions necessary to permit
registered sales of Registrable Securities as required or contemplated by this
Agreement, including, if necessary, preparation and filing of a post-effective
amendment or prospectus supplement so that the Registration Statement and any
prospectus forming a part thereof will not include an untrue statement of
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.

(b)    Limitation on Deferrals and Suspensions. The Company shall not be
permitted to defer registration or require the Stockholder and the other
Investors to suspend an offering pursuant to Section 1.4(a) if the duration of
any such deferral or suspension would individually exceed sixty (60) consecutive
days or if the duration of all such deferrals or suspensions would in the
aggregate exceed one hundred twenty (120) days in any twelve (12) month period.

(c)    Withdrawal. If the Company delays or suspends a Demand Registration, the
Investor that initiated such Demand Registration shall be entitled to withdraw
its Demand Registration Request and, if it does so, such Demand Registration
Request shall not count against the limitation on the number of such Investor’s
Demand Registrations set forth in Section 1.2(b).

 

-5-



--------------------------------------------------------------------------------

1.5    Piggyback Registrations.

(a)    Right to Piggyback. Whenever the Company proposes to register any Equity
Securities under the Securities Act (other than a registration (i) pursuant to a
Registration Statement on Form S-8 (or other registration solely relating to an
offering or sale to employees or directors of the Company pursuant to any
employee share plan or other employee benefit arrangement), (ii) pursuant to a
Registration Statement on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto), (iii) in connection with any dividend or distribution reinvestment or
similar plan or (iv) pursuant to a registration in which the Company is offering
to exchange its own securities for other securities), whether for its own
account or for the account of one or more shareholders of the Company (other
than the Investors) (a “Piggyback Registration”), the Company shall give prompt
written notice to each Investor (which notice shall be held in confidence by the
Investor until the offering is publicly disclosed) of its intention to effect
such a registration (but in no event less than ten (10) Business Days prior to
the proposed date of filing of the applicable Registration Statement (or, in the
event of a natural catastrophe or other exigent circumstances requiring a
capital raise, such fewer number of Business Days as the Company shall determine
in its reasonable discretion)) and, subject to Sections 1.5(b), 1.5(c) and 2.1,
shall include in such Registration Statement and in any offering of Equity
Securities to be made pursuant to such Registration Statement that number of
Registrable Securities requested to be sold in such offering by such Investor
for the account of such Investor, provided that the Company has received a
written request for inclusion therein from such Investor no later than five
(5) Business Days (or, in the event of a natural catastrophe or other exigent
circumstances requiring a capital raise, such fewer number of Business Days as
the Company shall determine in its reasonable discretion) after the date on
which the Company has given notice of the Piggyback Registration to Investors.
The Company may terminate, delay or withdraw a Piggyback Registration prior to
the effectiveness of such registration at any time in its sole discretion and,
thereupon, (x) in the case of a determination to terminate or withdraw any
registration, the Company shall be relieved of its obligation to register any
Registrable Securities under this Section 1.5 in connection with such
registration and (y) in the case of a determination to delay registration, the
Company shall be permitted to delay registering any Registrable Securities under
this Section 1.5 for the same period as the delay in registering the other
equity securities covered by such registration. If a Piggyback Registration is
effected pursuant to a Registration Statement on Form S-3 or the
then-appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act or any successor rule
thereto (a “Piggyback Shelf Registration Statement”), the Investors shall be
notified by the Company of and shall have the right, but not the obligation, to
participate in any offering pursuant to such Piggyback Shelf Registration
Statement (a “Piggyback Shelf Take-Down”), subject to the same limitations that
are applicable to any other Piggyback Registration as set forth above.

(b)    Priority on Primary Registrations. If a Piggyback Registration or
Piggyback Shelf Take-Down is initiated as a primary underwritten offering on
behalf of the Company and the managing underwriters of the offering advise the
Company in writing that, in their opinion, the number of Equity Securities
proposed to be included in such offering, including all Registrable Securities
and all other Equity Securities proposed to be included in such offering,
exceeds the number of Equity Securities that can reasonably be expected to be
sold in such offering without adversely affecting the success of the offering
(including the price,

 

-6-



--------------------------------------------------------------------------------

timing or distribution of the securities to be sold in such offering), the
Company shall include in such Piggyback Registration or Piggyback Shelf
Take-Down: (i) first, the Equity Securities that the Company proposes to sell in
such offering; and (ii) second, the Registrable Securities requested to be
included in such registration by the Stockholder or any other Investor (and, if
applicable, Other Stockholders), allocated, in the case of this clause (ii), pro
rata among such Investors (and, if applicable, Other Stockholders) on the basis
of the number of Registrable Securities initially proposed to be included by
each such Investor (and, if applicable, Other Stockholders) in such offering.

(c)    Priority on Secondary Registrations. If a Piggyback Registration or a
Piggyback Shelf Take-Down is initiated as an underwritten offering other than on
behalf of the Company, and the managing underwriters of the offering advise the
Company in writing that, in their opinion, the number of Equity Securities
proposed to be included in such offering, including all Registrable Securities
and all other Equity Securities requested to be included in such offering,
exceeds the number of Equity Securities which can reasonably be expected to be
sold in such offering without adversely affecting the success of the offering
(including the price, timing or distribution of the securities to be sold in
such offering), the Company shall include in such Piggyback Registration or
Piggyback Shelf Take-Down: (i) first, the Registrable Securities requested to be
included in such registration by the Stockholder or any other Investor (and, if
applicable, Other Stockholders), allocated, in the case of this clause (i), pro
rata among such Investors (and, if applicable, Other Stockholders) on the basis
of the number of Registrable Securities initially proposed to be included by
each such Investor (and, if applicable, Other Stockholders) in such offering;
and (ii) second, any Equity Securities that the Company proposes to sell in such
offering.

(d)    Selection of Underwriters. In any Piggyback Registration or Piggyback
Shelf Take-Down, including if initiated as a primary underwritten offering on
behalf of the Company or another securityholder, the Company shall have the
right to select the investment banking firm(s) to act as the underwriters
(including managing underwriter(s)) in connection with such offering and, if the
Investors include Shares in any such Piggyback Registration or Piggyback Shelf
Take-down having a market value greater than $50 million, the Investors shall
have the right to appoint one co-lead manager that shall not serve in the
capacity as a bookrunning underwriter.

1.6    Holdback Agreement.

(a)    For so long as Stockholder and any other Investor, individually or
together, hold or Beneficially Own at least five percent (5%) of the issued and
outstanding Company Common Shares on an as-converted basis, each Investor agrees
that in connection with any registered underwritten offering of Company Common
Shares, and upon request from the managing underwriter(s) for such offering,
such Investor shall not, without the prior written consent of such managing
underwriter(s), during such period as is reasonably requested by the managing
underwriter(s) (which period shall in no event be longer than three (3) days
prior to and ninety (90) days after the launch of such offering), Transfer any
Registrable Securities and, regardless of whether Stockholder and any other
Investor, individually or together, holds or Beneficially Owns at least five
percent (5%) of the issued and outstanding Company Common Shares on an
as-converted basis, exercise any rights under this Agreement to a Demand
Registration or Underwritten Shelf Take-Down during such period, as well as
during the period

 

-7-



--------------------------------------------------------------------------------

between the date it receives notice of an underwritten offering of Company
Common Shares and the start of such period. The foregoing provisions of this
Section 1.6 shall not apply to offers or sales of Registrable Securities that
are included in an offering pursuant to Section 1.1, 1.2 or 1.5 of this
Agreement and shall be applicable to the Investors only if, for so long as and
to the extent that the Company, the directors and executive officers of the
Company and each selling shareholder included in such offering are subject to
the same restrictions. Each Investor agrees to execute and deliver such
customary agreements as may reasonably be requested by the managing
underwriter(s) that are consistent with the foregoing provisions of this
Section 1.6 and are necessary to give further effect thereto; provided, that the
terms of such agreements shall not be more restrictive than the restrictions to
which the directors and executive officers of the Company are subject.

(b)    To the extent requested by the managing underwriter(s) for the applicable
offering, the Company and its directors and executive officers shall not effect
any sale registered under the Securities Act or other public distribution of
Equity Securities during the period commencing three (3) days prior to and
ending ninety (90) days after the launch of an underwritten offering pursuant to
Section 1.1, 1.2 or 1.5 of this Agreement, other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee share plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), (iii) pursuant to a registration in which the Company is offering
to exchange its own securities for other securities, (iv) in connection with any
dividend or distribution reinvestment or similar plan or (v) in connection with
an offering that the Company reasonably determines is necessary to cover capital
losses or adverse reserve developments as a result of claims arising from a
severe natural disaster or catastrophe or another event that is reasonably
expected to reduce the Company’s shareholders’ equity by more than 10% occurring
after the launch of an underwritten offering pursuant to Section 1.1, 1.2 or 1.5
of this Agreement.

1.7    Registration Procedures.

(a)    In connection with the registration obligations of the Company pursuant
to and in accordance with this Agreement, the Company will use its commercially
reasonable efforts to effect the registration and sale of Registrable Securities
in accordance with the methods of disposition thereof, of which the Stockholder
and the other Investors have notified the Company prior to the filing by the
Company of the applicable Registration Statement, as promptly as reasonably
practicable, and the Company shall:

(i)    prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities, cooperate with underwriters’ counsel in an
underwritten offering in connection with all required filings with FINRA and
thereafter use its commercially reasonable efforts to cause such Registration
Statement to become effective upon filing but in any event as soon as reasonably
practicable after the filing of such Registration Statement (provided, however,
that a Registration Statement filed pursuant to Section 1.2(a) need not be
declared effective prior to the Restricted Period Termination Date); provided,
that before filing a Registration Statement or any amendments or supplements
thereto (other

 

-8-



--------------------------------------------------------------------------------

than reports required to be filed by it under the Exchange Act that are
incorporated or deemed to be incorporated by reference into the Registration
Statement), the Company will furnish to the Stockholder and the other Investors
copies of all documents proposed to be filed. In the case of a Registration
Statement pursuant to Section 1.1 or 1.2, if the Stockholder informs the Company
that it has any objections to the filing of such Registration Statement,
amendment or supplement, the Company will not file such Registration Statement,
amendment or supplement. In the case of a Registration Statement pursuant to
Section 1.5, the Company will not file any Registration Statement or amendment
or supplement to such Registration Statement to which the Stockholder will have
reasonably objected on the grounds that such amendment or supplement does not
comply in all material respects with the requirements of the Securities Act or
of the rules or regulations thereunder, provided that the Company shall have the
opportunity to make such Registration Statement or amendment or supplement
thereto compliant in all material respects with such requirements and thereafter
file such Registration Statement or amendment or supplement;

(ii)    prepare and file with the SEC such amendments and supplements to any
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until all of the
Registrable Securities covered by such Registration Statement have been disposed
of and comply with the applicable requirements of the Securities Act with
respect to the disposition of the Registrable Securities covered by such
Registration Statement;

(iii)    furnish to the Stockholder, the other Investors and any managing
underwriters, without charge, such number of conformed copies of such
Registration Statement and of each post-effective amendment thereto, and
deliver, without charge, such number of copies of each preliminary prospectus,
final prospectus, all exhibits and other documents filed therewith and such
other documents as the Stockholder and the other Investors may reasonably
request including in order to facilitate the disposition of the Registrable
Securities owned by it or any other Investor;

(iv)    use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Stockholder and the other Investors reasonably request in
writing; provided, that the Company shall not be required to qualify generally
to do business, subject itself to taxation or consent to general service of
process in any jurisdiction where it would not otherwise be required to do so
but for its obligations pursuant to this Section 1.7(a)(iv);

(v)    promptly as reasonably practicable notify the Stockholder and the other
Investors, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the discovery
of the happening of any event as a result of which, the prospectus contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were

 

-9-



--------------------------------------------------------------------------------

made, and, as promptly as practicable, prepare and furnish to the Stockholder
and the other Investors a reasonable number of copies of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made; provided, that any Investor receiving information pursuant to
this Section 1.7(a)(v) shall hold any of the information communicated pursuant
to this Section 1.7(a)(v) in confidence until is publicly disclosed;

(vi)    promptly as reasonably practicable notify the Stockholder and the other
Investors (A) when the prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any request
by the SEC for amendments or supplements to such Registration Statement or to
amend or to supplement such prospectus or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or the initiation of any proceedings for such purpose and
(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or, to the knowledge
of the Company, threatening of any proceeding for such purpose;

(vii)    use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange, if any, on which similar
securities issued by the Company are then listed or, if no similar securities
issued by the Company are then listed on any securities exchange, use its
commercially reasonable efforts to cause all such Registrable Securities to be
listed on such securities exchange reasonably selected by the Company;

(viii)    enter into such customary agreements (including underwriting
agreements in form, scope and substance as is acceptable to the Company acting
reasonably, which shall not include any “clear market” restrictions on the
Company) and take all such appropriate and reasonable other actions as the
Stockholder, the Investors or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities¸
including making members of senior management of the Company available to
participate on a reasonable basis in “road show” and other customary marketing
activities reasonably requested by the managing underwriter(s), in each case
consistent with the historical practices of the Company for an underwritten
offering by the Company having an aggregate offering size comparable to such
offering;

(ix)    if such offering is an underwritten offering, make available upon
reasonable notice at reasonable times and for reasonable periods for inspection
by the Stockholder, the other Investors, any underwriter participating in any
disposition pursuant to such Registration Statement and any counsel, accountant
or other agent retained by the Stockholder and the other Investors or any such

 

-10-



--------------------------------------------------------------------------------

underwriter, all financial and other records, pertinent corporate documents of
the Company related to the Company and its business as will be reasonably
necessary and requested by such Investor(s) or underwriters to enable them to
reasonably exercise their due diligence responsibilities;

(x)    otherwise comply with all applicable rules and regulations of the SEC,
and make available to its security holders, as soon as reasonably practicable,
an earnings statement in a form that satisfies the provisions of
Section 11(a) of the U.S. Securities Act and Rule 158 thereunder, which
requirement shall be deemed satisfied if the Company timely files complete and
accurate information on Forms 10-K, 10-Q and 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act or any successor rule
thereto;

(xi)    in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use commercially reasonable efforts promptly to obtain the withdrawal of such
order at the earliest practicable time;

(xii)    if such offering is an underwritten offering, use commercially
reasonable efforts to furnish to the Stockholder, each underwriter and the other
Investors one or more comfort letters, addressed to the underwriters, the
Stockholder and the Investors, dated the effective date of, or the date of the
final receipt issued for, such Registration Statement (the date of the closing
under the underwriting agreement for such offering), signed by the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by comfort letters in similar underwritten
offerings;

(xiii)    if such offering is an underwritten offering, use commercially
reasonable efforts to provide legal opinions of the Company’s outside counsel,
addressed to the underwriters, dated the effective date of, or the date of the
final receipt issued for, such Registration Statement (the date of the closing
under the underwriting agreement for such offering), each amendment and
supplement thereto, with respect to the Registration Statement, each amendment
and supplement thereto (including the preliminary prospectus) and such other
documents relating thereto in customary form and covering such matters of the
type customarily covered by legal opinions of such nature;

(xiv)    make available to the Stockholder and the other Investors each item of
correspondence from the SEC or the staff of the SEC and each item of
correspondence written by or on behalf of the Company to the SEC or the staff of
the SEC, in each case solely relating to such Registration Statement; and

(xv)    use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any Transfer of Registrable Securities,
including (A) with respect to the transfer of any physical share certificates
representing common shares into book-entry form in accordance with any

 

-11-



--------------------------------------------------------------------------------

procedures reasonably requested by the Stockholder or the Investors or the
underwriters, and (B) to the extent such Registrable Securities are subject to a
restrictive legend, by removing such legend (or eliminating or terminating such
comparable notations or arrangements on securities held in book-entry form) and,
if required by the Company’s transfer agent, delivering an opinion of the
Company’s counsel that the restriction referenced in such legend (or such
notations or arrangements) is no longer required in order to ensure compliance
with the Securities Act.

(b)    The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to the
Stockholder or any other Investor by name, or otherwise identifies the
Stockholder or any other Investor as the holder of any securities of the
Company, without the consent of the Stockholder (any such consent to be binding
on each other Investor), in its sole discretion, unless and to the extent such
disclosure is required by applicable Law.

(c)    The Company may require the Stockholder and any other Investor to furnish
the Company with such information regarding the Stockholder and such other
Investor and pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as may be required by the
Securities Act. If within five (5) Business Days (or, in the event of a natural
catastrophe or other exigent circumstances requiring a capital raise, such fewer
number of Business Days as the Company shall determine in its reasonable
discretion) of the receipt of such a written request from the Company, the
Stockholder or any other Investor fails to provide to the Company any
information relating to the Stockholder or such Investor, as applicable, that is
required by applicable Law to be disclosed in the Registration Statement, the
Company may exclude the Stockholder’s and such Investor’s, as applicable,
Registrable Securities from such Registration Statement.

The Stockholder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1.7(a)(v),
1.7(a)(vi)(B), 1.7(a)(vi)(C) or 1.7(a)(vi)(D) hereof, to the extent that such
event requires the discontinuance of the disposition of Registrable Securities
covered by a Registration Statement or the related prospectus and such notice
reasonably requests such discontinuance, that the Stockholder shall discontinue,
and shall cause each Investor to discontinue, disposition of any Registrable
Securities covered by such Registration Statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus
contemplated by Section 1.7(a)(iii) hereof, which supplement or amendment shall
be prepared and furnished as soon as practicable, or until the Stockholder and
the other Investors are advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Stockholder shall, and shall
cause each of the other Investors to, use its commercially reasonable efforts to
destroy or return to the Company all copies then in its possession, other than
permanent file copies then in such holder’s possession, of the prospectus
covering such Registrable Securities at the time of receipt of such request. As
soon as practicable (and in any event no later than one (1) Business Day) after
the Company has determined that the use of the applicable prospectus may

 

-12-



--------------------------------------------------------------------------------

be resumed, the Company shall provide written notice to the Stockholder and the
other Investors. In the event the Company invokes an Interruption Period
hereunder, as soon as practicable (and in any event no later than one
(1) Business Day) after the need for the Company to continue the Interruption
Period ceases for any reason, the Company shall provide written notice to the
Stockholder and the other Investors that such Interruption Period is no longer
applicable. Notwithstanding anything in this paragraph to the contrary, no
Interruption Period shall exceed sixty (60) days and, in any calendar year, no
more than one hundred twenty (120) days in the aggregate may be part of an
Interruption Period.

1.8    Registration Expenses.

(a)    The Company shall pay directly or promptly reimburse all costs, fees and
expenses (other than Selling Expenses) incident to the Company’s performance of
or compliance with this Agreement, including, without limitation, (i) all SEC,
FINRA and other registration and filing fees; (ii) all fees and expenses
associated with filings to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are to be listed or quoted; (iii) all fees and
expenses of complying with securities and blue sky laws (including fees and
disbursements of counsel in connection therewith); (iv) all printing, messenger,
telephone and delivery expenses (including the cost of distributing prospectuses
in preliminary and final form as well as any supplements thereto); (v) all fees
and expenses incurred in connection with any “road show” for underwritten
offerings, including all costs of travel (commercial coach class only), lodging
and meals and all costs to produce and disseminate an electronic “road show”;
(vi) all transfer agent’s and registrar’s fees; (vii) all fees and expenses of
counsel to the Company; (viii) all fees and expenses of the Company’s
independent public accountants (including any fees and expenses arising from any
special audits or “comfort letters”) and any other Persons retained by the
Company in connection with or incident to any registration of Registrable
Securities pursuant to this Agreement; and (ix) all fees and expenses of
underwriters (other than Selling Expenses) customarily paid by the issuers or
sellers of securities (all such costs, fees and expenses, “Registration
Expenses”). Each Investor shall pay the fees and expenses of any counsel engaged
by such Investor and shall bear its respective Selling Expenses associated with
a registered sale of its Registrable Securities pursuant to this Agreement.

(b)    The obligation of the Company to bear and pay the Registration Expenses
shall apply irrespective of whether a registration, once properly demanded or
requested, becomes effective or is withdrawn or suspended; provided, that the
Registration Expenses for any Registration Statement withdrawn solely at the
request of one or more Investor(s) (unless withdrawn following commencement of a
suspension pursuant to Section 1.4(c)) shall be borne by such Investor(s).

1.9    Indemnification.

(a)    In connection with the registration of Registrable Securities pursuant to
this Agreement, the Company agrees to indemnify and hold harmless, and hereby
does indemnify and hold harmless, the Stockholder and the other Investors, their
affiliates and their respective directors, officers, employees and partners and
each Person who is a “controlling person” of the Stockholder or the other
Investors (within the meaning of the Securities Act or the Exchange
Act) against, and pay and reimburse the Stockholder and the other Investors,
affiliate,

 

-13-



--------------------------------------------------------------------------------

director, officer, employee or partner or controlling person for any losses,
claims, damages and liabilities (collectively, “Losses”) to which the
Stockholder and the other Investors or any such affiliate, director, officer,
employee or partner or controlling person may become subject under the
Securities Act, the Exchange Act, any state blue sky or securities laws, any
equivalent non-U.S. securities Laws or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in any Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto, or any
“free writing prospectus” as such term is defined under Rule 433 under the
Securities Act or any amendment thereof or supplement thereto or any document
incorporated by reference therein or (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will pay and reimburse the Stockholder
and the other Investors and each such affiliate, director, officer, employee,
partner and controlling person for any legal or any other expenses actually and
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding; provided that
the Company will not be liable in any such case to the extent that any such
Losses arise out of or are based upon an untrue statement or alleged untrue
statement, or omission or alleged omission, made in such Registration Statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or any “free writing prospectus” as such term is defined under Rule 433
under the Securities Act, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished to the Company by
the Stockholder, any other Investor or any such affiliate, director, officer,
employee, partner and controlling person expressly for use therein and provided,
further, that the Company shall not be liable to the extent that any Losses
arise out of or are based upon the use of any prospectus after such time as the
Company has advised Stockholder or any other Investor in writing that a
post-effective amendment or supplement thereto is required.

(b)    In connection with any Registration Statement in which the Stockholder or
any other Investor is participating, the Stockholder and each other Investor
will furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such Registration
Statement or prospectus and will indemnify and hold harmless the Company, its
directors and officers, each underwriter and each other Person who is a
“controlling person” of the Company (within the meaning of the Securities Act or
the Exchange Act) against any Losses to which the Company or any such director
or officer, any such underwriter or controlling person may become subject under
the Securities Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) the failure of
such Investor to deliver a prospectus in accordance with the requirements of the
Securities Act, but, with respect to clauses (i) and (ii), only to the extent
that such untrue statement or omission is made in such Registration Statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in each case in reliance upon, and in conformity
with, written information prepared and furnished to the Company by the
Stockholder or any other Investor expressly for use therein, and the Stockholder
and any such other Investor will reimburse the Company and each such

 

-14-



--------------------------------------------------------------------------------

director, officer, underwriter and controlling Person for any legal or any other
expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding; provided that the obligation to indemnify and hold harmless shall be
several and not joint for the Stockholder and each other Investor and shall be
limited to the net amount of proceeds received by the Stockholder and each other
Investor, respectively, from the sale of Registrable Securities pursuant to such
Registration Statement.

(c)    Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party (such consent not to be unreasonably withheld). If such
defense is assumed, the indemnifying party will not be subject to any liability
for any settlement made by the indemnified party without its consent (but such
consent will not be unreasonably withheld). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, provided that
the indemnifying party will be liable for one additional counsel if in the
reasonable judgment of counsel for any indemnified party a conflict of interest
may exist between such indemnified party and any other of such indemnified
parties with respect to such claim.

(d)    The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

(e)    If the indemnification provided for in this Section 1.9 is legally
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, will contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, liability, claim, damage or expense as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and the indemnified party will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount the Stockholder
and any other Investor will be obligated to contribute pursuant to this
Section 1.9(e) will be limited to an amount equal to the proceeds received by
the Stockholder and each such other Investor, respectively, in respect of the
Registrable Securities sold pursuant to the Registration Statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which the Stockholder and each other Investor has otherwise been required to pay
in respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Registrable Securities).

 

-15-



--------------------------------------------------------------------------------

1.10    Participation in Underwritten Registrations. No Person may participate
in any underwritten offering pursuant to this Agreement unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements in customary form approved by the Persons entitled
under this Agreement to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided, that no Investor included in any
underwritten offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (A) such Investor’s ownership of its Registrable Securities
to be sold in such offering, (B) such Investor’s power and authority to effect
such Transfer and (C) such matters pertaining to such Investor’s compliance with
securities laws as may be reasonably requested by the managing underwriter(s))
or to undertake any indemnification obligations to the Company or the
underwriters with respect thereto, except to the extent otherwise provided in
Section 1.9 hereof.

1.11    Rule 144 and 144A Reporting.

(a)    With a view to making available the benefits provided by Rule 144 which
may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to
file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act and keep public
information available at any time when the Company is subject to such reporting
requirements.

Upon request of the Stockholder or the other Investors, the Company will deliver
to the Stockholder and the other Investors a written statement as to whether it
has complied with such informational and reporting requirements and will, within
the limitations of the exemptions provided by Rule 144 (as such rule may be
amended from time to time) or any similar rule enacted by the SEC, instruct the
transfer agent to remove the restrictive legend affixed to any Registrable
Securities to enable such shares to be sold in compliance with Rule 144 (as such
rule may be amended from time to time) or any similar rule enacted by the SEC.

(b)    For purposes of facilitating sales pursuant to Rule 144A, so long as the
Company is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, the Stockholder, each Investor and any prospective purchaser
of the Stockholder’s or any Investor’s securities will have the right to obtain
from the Company, upon written request of the Stockholder prior to the time of
sale, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents that the Company would have been required to
file if the Company were subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act as the Stockholder, the Investors or prospective
purchaser may reasonably request in writing in availing itself of any rule or
regulation of the SEC allowing the Stockholder or any other Investor, as
applicable, to sell any such securities without registration.

 

-16-



--------------------------------------------------------------------------------

1.12    Miscellaneous.

(a)    No Inconsistent Agreements. The Company represents and warrants that it
has not entered into, and agrees that it will not enter into, any agreement with
respect to its securities that violates or subordinates or is otherwise
inconsistent with the rights granted to the Investors under this Agreement.

(b)    Adjustments Affecting Registrable Securities. The Company will not on its
own initiative, except to the extent required by applicable Law or an
enforceable court order, propose any of the following actions to be taken by the
general meeting of shareholders after the date of this Agreement with respect to
Registrable Securities if such actions would materially and adversely affect the
ability of the Stockholder or the other Investors to include the Registrable
Securities in a registration undertaken pursuant to this Agreement:
(i) implementing Transfer restrictions on Registrable Securities,
(ii) implementing limits on dispositions of Registrable Securities,
(iii) adopting restrictions on the nature of Transferees of Registrable
Securities or (iv) implementing or adopting any similar restrictions or
limitations with respect to the Transfer of Registrable Securities in violation
of the terms of this Agreement. For the avoidance of doubt, any actions which
occur by operation of Law, pursuant to an enforceable court order or are taken
by the general meeting of shareholders shall not be deemed to be a violation of
this Section 1.12(b).

(c)    DTC Eligibility. The Company shall use its commercially reasonable
efforts to cause the Registrable Securities, concurrently with the registration
of such Registrable Securities pursuant to this ARTICLE I, to be eligible for
the depository and book-entry transfer services of The Depository Trust Company.

1.13    Subject to Transfer Restrictions. For the avoidance of doubt, any
exercise by any Investor of its rights pursuant to Section 1.1 or Section 1.2
shall at all times be subject to the limitations set forth in Section 2.1.

ARTICLE II

COVENANTS

2.1    Transfer Restrictions.

(a)    Other than Permitted Transfers, neither the Stockholder nor any Investor
shall Transfer any Company Common Shares acquired under the New Investment
Agreement until the date that is the six (6) month anniversary of the date
hereof (such date, the “Restricted Period Termination Date”).

(b)    “Permitted Transfer” means, in each case so long as such Transfer is in
accordance with applicable Law:

(i)    a Transfer of Company Common Shares to a Permitted Transferee, so long as
such Permitted Transferee, to the extent it has not already done so, executes a
customary joinder to this Agreement, in form and substance reasonably acceptable
to the Company, in which such Permitted Transferee agrees to be an “Investor”
for all purposes of this Agreement;

 

-17-



--------------------------------------------------------------------------------

(ii)    a Transfer of Company Common Shares in connection with a Merger
Transaction approved by the Board; and

(iii)    a Transfer of Company Common Shares to the Company.

(c)    Notwithstanding anything to the contrary contained herein, including the
occurrence of the Restricted Period Termination Date, none of the Stockholder or
any other Investor shall Transfer any Company Common Shares other than in
accordance with all applicable Laws and the other terms and conditions of this
Agreement.

(d)    In connection with any Transfer to a Permitted Transferee prior to the
termination of this Agreement pursuant to Section 3.1, the Stockholder shall
cause any Permitted Transferee to execute a customary joinder to this Agreement,
in form and substance reasonably acceptable to the Company, in which such
Permitted Transferee agrees to become a party to this Agreement and to be an
“Investor” for all purposes of this Agreement and provides notice information
for the purposes of Section 3.2.

2.2    Standstill.

(a)    For so long as the Stockholder and the other Investors Beneficially Own
Company Common Shares representing at least thirty-three percent (33%) of the
Company Common Shares issued to the Stockholder pursuant to the Investment
Agreements, without the prior written consent of the Company, the Stockholder
shall not, and shall cause each of the other Investors not to, directly or
indirectly:

(i)    acquire, offer to acquire or agree to acquire Beneficial Ownership of
Company Common Shares, except pursuant to share splits, reverse share splits,
share dividends or distributions, or combinations or any similar
recapitalizations on or after the date hereof or offerings made available to
holders of Common Shares generally on a pro rata basis;

(ii)    effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or cause or participate in or in any
way assist or encourage any other Person to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in (a) any acquisition
of any securities (or beneficial ownership thereof) or material assets of the
Company or any of its Affiliates, including rights or options to acquire such
ownership, in connection with any “change of control” of the Company;
(b) initiate or propose any merger, tender offer, business combination,
restructuring, recapitalization or other extraordinary transaction involving, or
any change of control of, the Company or any of its Subsidiaries; or (c) any
shareholder proposal or make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” to vote, or seek to influence any
Person with respect to the voting of, Company Common Shares, or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to Company Common Shares; provided that the
foregoing shall not restrict the Stockholder’s or any Investor’s right to vote
its Common Shares in its sole discretion;

 

-18-



--------------------------------------------------------------------------------

(iii)    deposit any Company Common Shares into a voting trust or subject
Company Common Shares to any proxy, arrangement or agreement with respect to the
voting of such securities or other agreement having a similar effect (other than
(i) any agreement between the Stockholder and/or one or more Investors and
(ii) a proxy provided to the management of the Company in connection with an
annual or special meeting of shareholders);

(iv)    initiate or propose a call for any special meeting of the Company’s
shareholders;

(v)    seek or propose to influence, advise, change or control the management,
board of directors of the Company, governing instruments or policies of the
Company or any of its Subsidiaries;

(vi)    participate in any acquisition of assets or business of the Company or
its Subsidiaries or Affiliates outside of the ordinary course of business; or

(vii)    propose, or agree to, or enter into any discussions, negotiations or
arrangements with, or provide any confidential information to, any third party
with respect to any of the foregoing.

(b)    The prohibition in Section 2.2(i) shall not apply to ordinary course of
business activities of the Stockholder, each Investor or any of their respective
Affiliates in connection with:

(i)    proprietary and third party fund and asset management activities;

(ii)    brokerage and securities trading activities;

(iii)    financial services and insurance activities;

(iv)    acquisitions made as a result of (A) a share split, share dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change or (B) in connection with securing or collecting
indebtedness previously contracted in good faith and not with the intention of
circumventing the prohibition in Section 2.2(i); and

(v)    acquisitions made in connection with a transaction in which the
Stockholder, any of the Investors or any of their respective Affiliates acquires
a previously unaffiliated business entity that Beneficially Owns Company Common
Shares, or any securities convertible into, or exercisable or exchangeable for,
Company Common Shares, at the time of the consummation of such acquisition;

provided that, in the case of each of (i) through (v) of this Section 2.2(b),
such ordinary course of business activities shall be made without the intent to
influence the control of the Company.

2.3    Ownership Threshold. Neither any Investor nor the Company shall take any
action that could reasonably be expected to result in the Stockholder, the
Investors or any of their respective Affiliates, acting alone or as part of a
Group, directly or indirectly, either to

 

-19-



--------------------------------------------------------------------------------

Beneficially Own nine and nine-tenths percent (9.9%) or more of the Company
Common Shares, or any securities convertible into, or exercisable or
exchangeable for, Company Common Shares; provided that if the Stockholder, the
Investors or any of their respective Affiliates (collectively) do come to
Beneficially Own nine and nine-tenths percent (9.9%) or more of the Company
Common Shares, or any securities convertible into, or exercisable or
exchangeable for, Company Common Shares or (the number of securities in excess
of such nine and nine-tenths percent (9.9%) levels, the “Excess Shares Amount”),
(a) the Stockholder and each other Investor may Transfer a number of such Equity
Securities equal to the Excess Shares Amount multiplied by its Pro Rata Portion
freely without regard to the Transfer restrictions set forth in Section 2.1, so
long as the Transferee of such Equity Securities, if it is not a Permitted
Transferee that has already executed a joinder as provided in Section 2.1(d),
executes a written instrument, in form and substance reasonably acceptable to
the Company, in which such Transferee agrees not to Transfer such Equity
Securities until the Restricted Period Termination Date, and (b) in the event of
an action taken by the Company that causes such ownership thresholds to be
exceeded (other than share repurchases conducted by the Company in the ordinary
course of business consistent with past practice), the Company and the Investors
shall negotiate in good faith for the Company to repurchase Equity Securities
from the Investors so that the Investors (collectively) will no longer
Beneficially Own nine and nine-tenths percent (9.9%) or more of the Company
Common Shares, or any securities convertible into, or exercisable or
exchangeable for, Company Common Shares (excluding securities that are not
convertible in the hands of the holder).

2.4    Listing. The Company agrees to use commercially reasonable efforts to
cause the Company Common Shares to continue to be listed on the New York Stock
Exchange or another national securities exchange.

2.5    Private Sale and Legends.

(a)    Except as provided in Section 2.1, the Company agrees that nothing in
this Agreement shall prohibit the Investors, at any time and from time to time,
from selling or otherwise Transferring Company Common Shares pursuant to a
private sale or other transaction which is not registered pursuant to the
Securities Act.

(b)    At the request of an Investor and to the extent the Company Common Shares
are subject to a restrictive legend, whether such securities are certificated or
held in book-entry form, (i) the purchaser who takes ownership from an Investor
holding any certificates for such Company Common Shares shall be entitled to
receive from the Company new certificates for the appropriate number of Company
Common Shares not bearing such legend (or the elimination or termination of such
comparable notations or arrangements on securities held in book-entry form) and
(ii) the Company shall use its commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in removing such legend (or the
elimination or termination of such notations or arrangements). If required by
the Company or the Company’s transfer agent, the Investor shall deliver an
opinion of its counsel that the restriction referenced in such legend (or such
notations or arrangements) is no longer required in order to ensure compliance
with the Securities Act.

 

-20-



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1    Term. This Agreement will be effective as of the date hereof and shall
automatically terminate at the earliest of (a) at such time as the Investors no
longer Beneficially Own any Registrable Securities or (b) the third anniversary
of the date hereof. If this Agreement is terminated pursuant to this
Section 3.1, this Agreement shall become void and of no further force and
effect, except for Section 1.6, Section 2.1, the provisions set forth in this
III and any confidentiality obligations pursuant to Sections 1.7(a)(v) and
1.7(a)(ix).

3.2    Notices.

(a)    All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by email with receipt confirmed (followed by delivery
of an original via overnight courier service), by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following respective addresses (or at such
other address for a party hereto as shall be specified in a notice given in
accordance with this Section 3.2):

(i)        if to the Stockholder:

State Farm Mutual Automobile Insurance Company

Three State Farm Plaza South, K-3

Bloomington, IL 61710

Attention: Michael Remmes

Email: michael.remmes.c5xt@statefarm.com

with a copy to (which shall not constitute notice):

State Farm Mutual Automobile Insurance Company

One State Farm Plaza, A-3

Bloomington, IL 61710

Attention: Mark Cavanaugh

Email: mark.cavanaugh.lnms@statefarm.com

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: Edward S. Best

Email:    ebest@mayerbrown.com

 

-21-



--------------------------------------------------------------------------------

(ii)        if to the Company:

RenaissanceRe Holdings Ltd.

Renaissance House 12 Crow Lane

Pembroke HM 19, Bermuda

Attention:    General Counsel

Email:          shw@renre.com

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:    Steven J. Gartner

                    Sean M. Ewen

Email:          sgartner@willkie.com

                      sewen@willkie.com

3.3    Investor Actions. Any determination, consent or approval of, or notice or
request delivered by, or any similar action of, the Investors (each, an
“Investor Action”) shall be made by, and shall be valid and binding upon, all
Investors if made by (i) holders of a majority of the Registrable Securities
then Beneficially Owned by all Investors or (ii) the Stockholder; provided, that
in the event of any conflict between any Investor Action made by holders of a
majority of the Registrable Securities then Beneficially Owned by all Investors
and an Investor Action made by the Stockholder, the Investor Action made by the
Stockholder shall control.

3.4    No Partnership. Nothing in this Agreement shall be taken to constitute a
partnership between any of the parties to this Agreement or the appointment of
the parties to this Agreement as agent for the others.

3.5    Memorandum of Association. Upon the occurrence of a conflict between any
provision of this Agreement and any provision of the Memorandum of Association,
then this Agreement will prevail, subject to applicable Law, and in the event
applicable Law would conflict with the provisions of this Agreement, the Company
will use its commercially reasonable efforts to facilitate the provision of this
Agreement.

3.6    Amendments and Waivers. No provision of this Agreement may be amended,
supplemented or modified except by a written instrument signed by all of the
parties thereto. No provision of this Agreement may be waived except by a
written instrument signed by the party against whom the waiver is to be
effective. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

3.7    Assignment of Registration Rights. The rights of the Stockholder and any
other Investor to registration of all or any portion of its Registrable
Securities pursuant to this Agreement may be assigned by the Stockholder or such
Investor to any Permitted Transferee to the extent of the Registrable Securities
Transferred as long as (i) the Stockholder or such Investor, within ten
(10) days after such Transfer, furnishes to the Company written notice of the

 

-22-



--------------------------------------------------------------------------------

Transfer to the Permitted Transferee and (ii) such Permitted Transferee agrees,
following such Transfer, to be subject to all applicable restrictions and
obligations set forth in this Agreement, and executes a customary joinder to
this Agreement, in form and substance reasonably acceptable to the Company, in
which case the applicable Permitted Transferee shall be the beneficiary to all
rights of the Stockholder or such Investor and subject to all restrictions and
obligations applicable to the Stockholder or such Investor pursuant to this
Agreement, to the same extent as the Stockholder or such Investor.

3.8    Assignment. Except as provided in Section 3.7 hereof, this Agreement
shall not be assigned, in whole or in part, by operation of law or otherwise
without the prior written consent of the parties hereto. Any attempted
assignment in violation of this Section 3.8 shall be void. This Agreement shall
be binding upon, shall inure to the benefit of, and shall be enforceable by the
parties hereto and their successors and permitted assigns.

3.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

3.10    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other means of
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

3.11    Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and undertakings, both written and oral, between or on behalf of the Stockholder
and/or its Affiliates, on the one hand, and the Company and/or its Affiliates,
on the other hand, with respect to the subject matter hereof.

3.12    Governing Law; Waiver of Jury Trial. Sections 5.4 and 5.5 of the
Original Investment Agreement shall apply to this Agreement mutatis mutandis.

3.13    Specific Performance. (a) The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, (b) it is accordingly agreed that, without the necessity of posting
bond or other undertaking, the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Agreement,
this being in addition to any other remedy to which such party is entitled at
law or in equity and (c) in the event that any Action is brought in equity to
enforce the provisions of this Agreement, no party hereto shall allege that, and
each party hereto hereby waives the defense or counterclaim that, there is an
adequate remedy at law.

 

-23-



--------------------------------------------------------------------------------

3.14    No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

3.15    Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Action” means any claim, action, suit, arbitration or proceeding by or before
any Governmental Authority, court, tribunal or arbitration body.

“Affiliate” means, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
Person; provided that for the avoidance of doubt, the Company and the
Stockholder shall not be deemed to be Affiliates of each other.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.

“Beneficial Owner,” “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
Beneficial Ownership of securities shall be calculated in accordance with the
provisions of such Rule (in each case, irrespective of whether or not such Rule
is actually applicable in such circumstance).

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to remain closed.

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

“Company Common Shares” means the common shares, par value $1.00 per share, of
the Company acquired by the Stockholder pursuant to the Investment Agreements.

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).

“Control,” “Controlled” and “Controlling” means, with respect to any Person, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.

 

-24-



--------------------------------------------------------------------------------

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

“Demand Registration” has the meaning set forth in Section 1.2(a).

“Demand Registration Request” has the meaning set forth in Section 1.2(a).

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (i) such derivative security conveys any voting rights in
any Equity Security, (ii) such derivative security is required to be, or is
capable of being, settled through delivery of any Equity Security or (iii) other
transactions that hedge the value of such derivative security.

“Encumbrance” means any mortgage, commitment, transfer restriction, deed of
trust, pledge, option, power of sale, retention of title, right of pre-emption,
right of first refusal, executorial attachment, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind, or an agreement,
arrangement or obligation to create any of the foregoing.

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of a corporation, and securities convertible into or
exchangeable for any equivalent or analogous ownership (or profit) or voting
interests in a Person (other than a corporation), and (iii) any and all
warrants, rights or options to purchase any of the foregoing, whether voting or
nonvoting, and, in each case, whether or not such shares, interests,
participations, equivalents, securities, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination;
provided that Equity Securities shall not include preference shares (or
depositary shares representing interests in preference shares) that are not
convertible or exchangeable for common shares in a corporation.

“Excess Shares Amount” has the meaning set forth in Section 2.3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any supranational, national, regional, federal,
state, provincial, territorial, municipal or local court, administrative body or
other governmental or quasi-governmental entity or authority or SRO with
competent jurisdiction (including any arbitration panel or body) exercising
legislative, judicial, regulatory or administrative functions

 

-25-



--------------------------------------------------------------------------------

of or pertaining to supranational, national, regional, federal, state,
provincial, territorial, municipal or local government, including any
department, commission, board, agency, bureau, subdivision, instrumentality or
other regulatory, administrative, arbitral or judicial authority.

“Interruption Period” has the meaning set forth in Section 0.

“Investment Agreements” has the meaning set forth in the recitals.

“Investor” means each of the Stockholder, any successor and any Permitted
Transferee who becomes a party hereto pursuant to Section 3.7.

“Investor Action” has the meaning set forth in Section 3.3.

“Law” means any supranational, federal, state, local or foreign law (including
common law), statute or ordinance, or any rule, regulation, or agency
requirement of any Governmental Authority.

“Losses” has the meaning set forth in Section 1.9(a).

“Memorandum of Association” means the Company’s memorandum of association as
then in effect.

“Merger Transaction” means any transaction or series of related transactions
involving: (i) any acquisition (whether direct or indirect, including by way of
merger, share exchange, consolidation, business combination or other similar
transaction) or purchase from the Company or any of its Subsidiaries that would
result in any Person or Group Beneficially Owning more than fifty percent
(50%) of the total outstanding Equity Securities of the Company (measured by
voting power or economic interest), (ii) any tender offer, exchange offer or
other secondary acquisition that would result in any Person or Group
Beneficially Owning more than fifty percent (50%) of the total outstanding
Equity Securities of the Company (measured by voting power or economic
interest), or (iii) any transaction pursuant to which Company Common Shares are
exchanged for, or canceled and converted into the right to receive, another
security.

“Non-Underwritten Shelf Take-Down” has the meaning set forth in Section 1.1(g).

“Non-Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 1.1(g).

“Original Investment Agreement” has the meaning set forth in the recitals.

“Other Stockholders” shall mean Persons who by virtue of agreements with the
Company (other than this Agreement) are entitled to include their securities in
any registration of the offer or sale of securities pursuant to the Securities
Act.

“Permitted Transfer” has the meaning set forth in Section 2.1(b).

“Permitted Transferees” means (i) the Stockholder and (ii) any Controlled
Affiliate who holds, after such transfer, at least 100,000 Registrable
Securities.

 

-26-



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Piggyback Registration” has the meaning set forth in Section 1.5(a).

“Piggyback Shelf Registration Statement” has the meaning set forth in
Section 1.5(a).

“Piggyback Shelf Take-Down” has the meaning set forth in Section 1.5(a).

“Pro Rata Portion” means, with respect to any Investor, the ratio determined by
dividing (A) the number of shares of Equity Securities held by such Investor
(including through any securities convertible into, or exercisable or
exchangeable for, Equity Securities) by (B) the total number of shares of Equity
Securities held by all Investors in the aggregate (including through any
securities convertible into, or exercisable or exchangeable for, Equity
Securities).

“Register,” “registered” and “registration” (regardless of case) refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration Statement, and compliance with applicable
state securities laws of such states in which the Stockholder notifies the
Company of its or any Investor’s intention to offer Registrable Securities.

“Registrable Securities” means (i) any Company Common Shares issued pursuant to
the Investment Agreements or (ii) any Equity Securities, including Company
Common Shares , issued or issuable directly or indirectly with respect to the
Company Common Shares issued pursuant to the Investment Agreements by way of
conversion or exchange thereof or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization. As to any
particular securities constituting Registrable Securities, such securities will
cease to be Registrable Securities when (x) they have been effectively
registered or qualified for sale by prospectus filed under the Securities Act
and disposed of in accordance with the Registration Statement covering such
securities or (y) they have been sold to the public through a broker, dealer or
market maker pursuant to Rule 144 or other exemption from registration under the
Securities Act. For purposes of this Agreement, a Person will be deemed to be a
holder of Registrable Securities whenever such Person has the right to acquire
directly or indirectly such Registrable Securities (upon conversion or exercise
in connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

“Registration Expenses” has the meaning set forth in Section 1.8(a).

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the Securities Act.

“Restricted Period Termination Date” has the meaning set forth in
Section 2.1(a).

 

-27-



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the SEC from time to time, as in effect from time to
time.

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the SEC from time to time, as in effect from time to
time.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency administering the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any similar federal statute and the rules and regulations thereunder, as in
effect from time to time.

“Selling Expenses” means all underwriting discounts, fees, selling commissions
and related out-of-pocket expenses of underwriters and such underwriters’
counsel and transfer taxes applicable to the sale of Registrable Securities
hereunder.

“Shelf Registration” means registering under the Securities Act an offering of
securities to be made on a delayed or continuous basis pursuant to Securities
Act Rule 415 or any successor rule thereto on a Shelf Registration Statement (or
an existing Automatic Shelf Registration Statement or a prospectus supplement
that shall be deemed to be part of an existing Automatic Shelf Registration
Statement in accordance with Rule 430B under the Securities Act).

“Shelf Registration Statement” means a Registration Statement on Form S-3 or the
then-appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act or any successor rule
thereto.

“Shelf Take-Down” has the meaning set forth in Section 1.1(d).

“SRO” means (i) any “self-regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
or (iii) any other securities exchange.

“Stockholder” has the meaning set forth in the preamble.

“Transfer” means (i) any direct or indirect sale, lease, assignment,
Encumbrance, disposition or other transfer (by operation of law or otherwise),
either voluntary or involuntary, or entry into any Contract, option or other
arrangement or understanding with respect to any sale, lease, assignment,
Encumbrance, disposition or other transfer (by operation of law or otherwise),
of any Equity Security or (ii) to enter into any Derivative Instrument, swap or
any other Contract, agreement, transaction or series of transactions that hedges
or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of any Equity Security, whether any such Derivative
Instrument, swap, Contract, agreement, transaction or series of transactions is
to be settled by delivery of securities, in cash or otherwise.

“Transferee” means a Person to whom a Transfer is made or is proposed to be
made.

“Underwritten Shelf Take-Down” has the meaning set forth in Section 1.1(e).

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 1.1(e).

 

-28-



--------------------------------------------------------------------------------

3.16    Interpretation. The words “hereof” and “herein” and similar words shall
be construed as references to this Agreement as a whole and not limited to the
particular Article or Section in which the reference appears. Unless the context
otherwise requires, references herein: (x) to Articles or Sections mean the
Articles or Sections of this Agreement; and (y) to an agreement, instrument or
other document, means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof. The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. No rule of construction against
the draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement and this Agreement shall be interpreted literally
not taking into account any other facts or circumstances, including any conduct,
actions, statements, intentions, assumptions or beliefs of any of the parties at
any time, as this Agreement is the product of negotiations between sophisticated
parties advised by counsel. The headings in this Agreement do not affect its
interpretation. References to “$”, “US$” or “U.S. dollars” are to U.S. dollars.
Any reference to a “company” includes any company, corporation or other body
corporate, wherever and however incorporated or established. Any reference to a
statute, statutory provision or subordinate legislation (“legislation”) includes
references to: (a) that legislation as re-enacted or amended by or under any
other legislation before or after the date hereof; (b) any legislation which
that legislation re-enacts (with or without modification); and (c) any
subordinate legislation made under that legislation before or after the date
hereof, as re-enacted or amended as described in (a), or under any legislation
referred to in (b). Any reference to writing shall include any mode of
reproducing words in a legible and non-transitory form. References to one gender
include all genders and references to the singular include the plural and vice
versa. References to “ordinary course” or words of similar meaning when used in
this Agreement shall mean with respect to any Person “the ordinary course of
business of such Person, consistent with past practice” unless specified
otherwise. References to “includes” or “including” or words of similar meaning
when used in this Agreement shall mean “including without limitation” unless
specified otherwise.

3.17     Effectiveness. This Agreement shall become effective and shall commence
immediately upon the Closing under the New Investment Agreement. In the event
the New Investment Agreement is terminated in accordance with its terms, this
Amended and Restated Registration Rights Agreement will be null and void and the
Registration Rights Agreement will remain effective in accordance with its
original terms.

3.18    Further Assurances. Each of the parties (as reasonably requested by the
other party) shall execute and deliver, or shall cause to be executed and
delivered, such documents and other instruments and shall take, or shall cause
to be taken, such further actions as may be reasonably required to carry out the
provisions of this Agreement and give effect to the transactions contemplated by
this Agreement.

[The remainder of this page left intentionally blank.]

 

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date and year set forth above.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

 

By:  

/s/ Jon C. Farney

Name:   Jon C. Farney Title:   Senior Vice President, Treasurer and   Chief
Financial Officer

 

By:  

/s/ Richard A. Rebholz

Name:   Richard A. Rebholz Title:   Vice President – Investment Operations

Signature Page

Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date and year set forth above.

RENAISSANCERE HOLDINGS LTD.

 

By:  

/s/ Kevin J. O’Donnell

Name:   Kevin J. O’Donnell Title:   Chief Executive Officer and President

Signature Page

Registration Rights Agreement